Motions Granted; Order filed April 4, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01078-CV
                                   ____________

          LEONCIO ESPAILLAT AKA LEONARDO ESTRELLA
                AKA FRANKLIN BRUGAL, Appellant

                                        V.

    MICHAEL WEST, INDIVIDUALLY AND AS EXECUTOR OF THE
               ESTATE OF FLOYD WILSON, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-48389


                                   ORDER

      On March 15, 2013, appellant filed a motion for partial dismissal of his
appeal with respect to one parcel of real property. No clerk’s record has been filed
in this appeal. In the absence of the clerk’s record, the court lacked sufficient
information to grant the relief requested. On March 26, 2013, appellee filed a
motion requesting an expedited ruling on appellant’s motion due to a scheduled
foreclosure of the subject property. With the motion, appellee included copies of
the trial court’s orders and judgment in this case, which provide sufficient
information on which to base a ruling on appellant’s motion. Accordingly, we
GRANT appellee’s motion for an expedited decision, and issue the following
order:

         The court has considered appellant’s unopposed motion to partially dismiss
the appeal from the orders granting summary judgment in favor of Michael West,
Individually and as Executor of the Estate of Floyd Wilson, signed by the trial
court on April 23, 2012, and October 11, 2012, and made final by a judgment
signed October 26, 2012. The parties agree that this portion of the judgment on
appeal is severable and severance will not prejudice the parties. See Tex. R. App P.
42.1(b). We GRANT appellant’s motion to partially dismiss his appeal with
prejudice, and ORDER that appellant’s claims in this appeal are severed and
DISMISSED WITH PREJUDICE with respect to the following property known
as 1212 E. 28th Street, Houston, Texas, and more fully described as:

         Lots 5, 6, and 7, Block 7, of SUNSET HEIGHTS, EXTENSION NO.
         TWO (2), an addition in Harris County, Texas, according to the map
         or plat thereof recorded in Volume 572, Page 69, of the Deed Records
         of Harris County, Texas.
         The remainder of the appeal remains pending before this court. Appellant
requested a final extension to pay the appellate filing fee and for the clerk’s record.
We grant the extension to April 15, 2013, pursuant to the court’s March 28, 2013
order requiring payment of the appellate filing fee and for the clerk’s record.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Boyce.



                                          2